DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/1/21. Claim 1 has been amended. Claims 6 – 10 have been cancelled. Claims 11 – 24 are withdrawn due to a restriction requirement. Claims 1 – 5 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 3/1/21.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/20 has been considered and entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Tomkins on 3/8/21.  

The application has been amended as follows: 
	In claim 1, line 5, change “to 8 mm a width in the range”  to  - -  to 8 mm, a width in the range  - - 
In claim 1, last line, change “about 40 mm2.”  to  - - about 40 mm2; wherein the plurality of processed date tree leaflets comprise a concentration of at least 10 pounds-per-barrel.  - - 
In claim 5, line 2, change “comprises date tree leaflets”  to  - -   comprises date tree leaflets.  - - 	
Cancel claims 3 and 11 – 24 without prejudice.

REASONS FOR ALLOWANCE
Claims 1 - 2 and 4 - 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015) and of WAJHEEUDDIN, M. et al. ("An Experimental Study On Particle Sizing Of Natural Substitutes For Drilling Fluid Applications", Journal of Nature Science and Sustainable Technology, 1 April 2014, pages 259-324).

SAUDI ARAMCO discloses a drilling fluid comprising a lost circulation material made of raw date tree waste from tree pruning waste and old damaged and non-productive date trees. It comprises waste such as date tree leaves, seeds and trunks.
 SAUDI ARAMCO fails to teach that the leaves/leaflets comprise flakes, and fails to teach the length, width, thickness, areal coverage and concentration of the flakes.

WAJHEEUDDIN discloses a  fluid loss additive comprising date seeds that are ground to varied particle sizes and concentrations.
WAJHEEUDDIN fails to teach a lost circulation material, and fails to teach flakes from date leaflets.

The closest prior art of record fails to teach or render obvious the claimed altered drilling fluid comprising a drilling fluid and a lost circulation material (LCM), wherein the LCM comprises a plurality of processed date tree leaflets comprising a plurality of flakes, wherein each of the plurality of flakes has a length in the range of 5 millimeters (mm) to 8 mm, a width in the range of 3 millimeters (mm) to 5 mm, a thickness in the range of 0.05 millimeters (mm) to 0.15 mm, and an areal coverage in the range of 15 square millimeters (mm2) to about 40 mm2, wherein the plurality of processed date tree leaflets comprise a concentration of at least 10 pounds-per-barrel in the  altered drilling fluid.  	
Applicant further submits unexpected results when using flakes of date leaflets as LCM at the claimed dimensions and concentration in that the flakes are able to form a  carpet like mat that prevents lost circulation compared to commercially available LCM.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765